By the Court,

Patchin, J.
Thq relation of common carriers to the public is one of the mostimportant as well as interesting subjects with which thfe judiciary have to do. v
The question is very fully discussed by the Supreme Court of this State in 16 Mich., 79. The question there discussed whether the nature of the business done, or the person doing itj gives character to warehousing, does not, however, arise in this case.
Common carriers, when they become such, assume certain relations to the public that they cannot dispense with except by the consent of the parties interested; and, indeed, by the laws of 1867, page 165, only when .consent is given in a certain manner.
In the case above referred to, 16 Mich., 111, it is said that “ subject to reasonable regulations, every man has a right to insist that his property, if of such description as the carrier assumes to convey, shall be transported subject to the common liability.”
Whether it is the policy of the law to protect a man against his own acts, by prohibiting his entering into a contracp, although fully and fairly understood by him, not because he may thereby injure his fellow men, but only for the reason that in the opinion Of the law maker it would not be for his interest to make such a contract, may well be questioned.
*82It has generally been supposed that the great object of gov* ernments and law is to protect the citizens in such undertaking as to his own judgment may seem best, subject only to such restriction as will fully prevent his neighbor’s interest from being in the least affected.
The presumption of law is, that every one understands its provisions, and ignorance in that regard cannot be pleaded in law. It would seem that a degree of intelligence that would enable a person to understand intricate questions of law would be quite sufficient to protect him against the evil consequences of his own contracts, especially when it is remembered that those who have to do with common carriers are in almost every instance men of large experience, who would hardly admit that they require the protection of the law against their own acts. How successful the law makers will be in this respect- remains to be seen.
It is claimed, on the part of the plaintiffs, that in fixing the price to be paid for the entire distance, the defendant thereby became responsible; but it can hardly be said that that responsibility cannot be waited by a clear and distinct agreement. I cannot avoid the conclusion that where (as in the case at bar) a person making a contract actually signs a paper referring in plain terms to a condition on the back of the paper itself, and another one containing the same conditions is delivered to him at the same time, and this continuing through several transactions with precisely the same papers in each, then the law presumes that he understands and assents to each and every condition contained therein.
It follows, therefore, that the contract made by the plaintiff is binding, and he cannot recover in this action for any damages sustained which were expressly waived by his Contract. The judgment on the special verdict must be for the defendant.